DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 10/12/2021 with respect to all previous rejections of claims 16-19, 21, 22, 24-30, 32, and 35-37 have been fully considered and are persuasive.  The Double Patenting rejections and 102 and/or 103 rejections of claims 16-19, 21, 22, 24-30, 32, and 35-37 have been withdrawn. 
Applicant's amendments and associated arguments filed 10/12/2021 regarding claim 31 have been fully considered but they are not persuasive. The applicant argued that the scores are based on ratios of eCAPS, which are based on the perception of paresthesia. Paresthesia is considered a side effect of the stimulation delivered, and therefore the applicant argues that this is not a “beneficial therapeutic effect.” However, a side effect is not always undesirable and can have beneficial therapeutic effects. That is the case here. The paresthesia is actually what blocks/covers the pain, hence why the coverage map of the paresthesia relative to pain locations is also tracked by Lee. Therefore, Lee does disclose that the scale of numbers is based on at least one or more beneficial effects and/or presence or absence of side effects.
Regarding the DP rejection of claim 31, claims 1-20 specifically recite the use of eCAPs, thus they are also determining parameter sets based on at least one or more beneficial effects and/or presence or absence of side effects.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,398,900. Regarding claim 31, although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims and current claims recite receiving a first quantitative therapeutic response for each of a plurality of first monopolar stimulations performed using at least one of the electrodes as an anode and receiving a second quantitative therapeutic response for each of a plurality of second monopolar stimulations performed using the same electrodes as an cathode (see claims 1 and 9). Based on the responses, the responses are rated to determine the best response, and a first set of stimulation parameters from the first and second monopolar stimulations is chosen and programmed to be delivered to the patient based on at least one or more beneficial effects and/or presence or absence of side effects (see claims 1, 2, 4, 9). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,623,250, hereinafter Lee). Similarly, claim 31 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,112,050 and US 10,398,900, both CONs of Lee, and thus have the exact same disclosure. 
Regarding claim 31, Lee discloses a method for programming an IPG with electrodes on a lead (figure 3). Lee discloses receiving a first quantitative therapeutic response (“eCAP” number) for each of a plurality of first monopolar stimulations performed using each of the electrodes as an anode and receiving a second quantitative therapeutic response for each of a plurality of second monopolar stimulations performed using the same electrodes as an cathode (see Col. 17, lines 29-67 and Col. 9, line 66-Col. 10, line 34 of Lee). The user also manually inputs a side effect (i.e., presence or absence of paresthesia) response associated with each stimulation (Col. 17, line 58-Col. 19, line 36). Based on the responses and eCAP scores, the responses are rated to determine the best patient response, and a first set of stimulation parameters from the first and second monopolar stimulations is chosen and programmed to be delivered to the patient (Col. 18, line 30-Col. 19, line 36).
The scores are based on ratios of eCAPS, which are based on the perception of paresthesia. Paresthesia is considered a side effect of the stimulation delivered, and therefore the applicant argues that this is not a “beneficial therapeutic effect.” However, a side effect is not always undesirable and can have beneficial therapeutic effects. That is the case here. The paresthesia is actually what blocks/covers the pain, hence why the coverage map of the paresthesia relative to pain locations is also tracked by Lee. Therefore, Lee does disclose that the scale of numbers is based on at least one or more beneficial effects and/or presence or absence of side effects.
Allowable Subject Matter
Claims 16-19, 21, 22, 24-30, 32, and 35-37 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792